Citation Nr: 0429426	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-10 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for bilateral hearing loss.

In August 2004, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  In that hearing, 
the veteran was asked about an appeal he had filed in 1978, 
appealing a May 1978 rating decision that reduced the rating 
for a service-connected right elbow disability from 40 
percent to 30 percent.  Although the veteran perfected the 
appeal, the appeal was not forwarded to the Board.  In a July 
1979 rating decision, the RO restored the 40 percent rating.  
In the August 2004 hearing, the veteran confirmed that the 
restoration of the 40 percent rating had satisfied his 
appeal, and that he was not seeking further action on that 
issue.

In his August 2004 hearing, the veteran reported that he had 
experienced ringing in his ears since service.  The claim for 
service connection for tinnitus is referred to the RO for 
appropriate action.

The appeal for service connection for hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's service separation document reflects that his 
specialty was aircraft mechanic.  The veteran reports that he 
was exposed to considerable aircraft engine noise in his 
duties, and that he has had trouble hearing and ringing in 
his ears since service.

Hearing loss for purposes of VA compensation is defined at 
38 C.F.R. § 3.385(2004).  The veteran's service medical 
records show no hearing impairment on his entrance 
examination, and some hearing impairment on his separation 
examination, although the impairment found at separation did 
not rise to the level required to be considered a disability 
under 38 C.F.R. § 3.385.  The United States Court of Appeals 
for Veterans Claims (Court), however, noted in Hensley v. 
Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 3.385, "does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service."  5 Vet. 
App. at 159.  The Court explained that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.
5 Vet. App. at 160.

VA and private medical records from recent years show that 
the veteran has disabling hearing loss.  In 2002, a private 
physician indicated that the veteran's hearing loss was 
noise-induced.  An examination is needed to obtain a 
competent opinion as to the relationship between current 
hearing loss and noise exposure in service.

Accordingly, this case is REMANDED for the following"

1.  The AMC or RO should schedule the 
veteran for a VA examination to address 
the likely etiology of his bilateral 
hearing loss.  The veteran's claims file 
should be provided to the examiner for 
review.  Audiological testing should be 
performed.  The examiner should provide 
opinions as to whether the veteran's 
current hearing loss is at least as 
likely as not (50 percent probability or 
more) the result, in whole or in part, of 
noise exposure during service.

2.  Thereafter, the AMC or RO should 
review the case.  If the claim remains 
denied, the AMC or RO should issue a 
supplemental statement of the case 
(SSOC).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


